Pursuant to our order of February 7th, 1942, granting a reconsideration of the record in this case, we have now considered the same in the light of the final decree and property settlement agreement referred to *Page 427 
in our opinion of January 27, 1942, when taken in connection with the balance of the record.
So having considered the matter, we reach the conclusion that the construction placed upon these documents by the circuit judge in his order, which was challenged on this appeal, is warranted by the contents of the record.
It follows that our judgment of affirmance heretofore rendered on January 27, 1942, should be, and is, adhered to.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur.